Michigan Supreme Court
                                                                               Lansing, Michigan
                                                  Chief Justice:	             Justices:



Opinion                                           Clifford W. Taylor 	        Michael F. Cavanagh
                                                                              Elizabeth A. Weaver
                                                                              Marilyn Kelly
                                                                              Maura D. Corrigan
                                                                              Robert P. Young, Jr.
                                                                              Stephen J. Markman




                                                           FILED JULY 26, 2005
 MILISSA MCCLEMENTS,

         Plaintiff-Appellee/Cross-Appellant,

 v                                                                            No. 126276

 FORD MOTOR COMPANY,

      Defendant-Appellant/Cross-Appellee.
 _______________________________

 BEFORE THE ENTIRE BENCH

 MARKMAN, J.

         We granted leave to appeal in this case to resolve two

 questions:    (1)    whether        a   common-law       claim      of       negligent

 retention can be premised on sexual harassment in light of

 the remedies provided by the Civil Rights Act (CRA), MCL

 37.2101 et seq.; and (2) whether an employer can be held

 liable under the CRA for sexual harassment against a non-

 employee.     The trial court granted summary disposition to

 defendant     on     both       issues,      ruling          that        there           was

 insufficient       notice      to   Ford    to   support           the       negligent

 retention theory, and that plaintiff could not pursue a

 claim    under     the   CRA    without     demonstrating               at     least      a
“quasi-employment”         relationship.              The   Court   of     Appeals

affirmed with respect to the CRA claim, but reversed with

respect to plaintiff’s negligent retention claim.                          We hold

that: (1) a common-law claim for negligent retention cannot

be   premised     upon     workplace           sexual     harassment;    and   (2)

because plaintiff has failed to establish a genuine issue

of material fact that defendant affected or controlled the

terms,    conditions,      or   privileges           of   her   employment,    she

cannot    bring    a    claim      against       defendant      under    the   CRA.

Accordingly, we affirm in part and reverse in part the

judgment of the Court of Appeals, and reinstate the trial

court’s order of summary disposition in favor of defendant.

                        I. FACTS   AND   PROCEDURAL HISTORY

      Defendant Ford Motor Company hired AVI Food Systems to

operate    three       cafeterias        at    its      Wixom   assembly    plant.

Plaintiff Milissa McClements was hired by AVI as a cashier

at the Wixom plant in March 1998.1                   Plaintiff testified that

Daniel Bennett, then a superintendent in the predelivery

department of the plant, had in November 19982 invited her


      1
       Within a month, plaintiff filed a complaint with AVI
alleging that she was sexually harassed by a non-AVI
contractor. After an investigation, AVI had the offending
nonemployee removed from its premises.
      2
       The record is replete with confusion over when the
alleged incidents took place. In her complaint, plaintiff
alleged that the incidents with Bennett occurred in
                                              (continued…)

                                          2

on “three or four” occasions to meet him at a local fast

food restaurant.        On each occasion, plaintiff rebuffed his

invitation.     According to plaintiff, Bennett “seemed very

persistent,     like    he   didn’t       understand      that   I     wasn’t

interested.”     Plaintiff acknowledged that, at this point,

Bennett was polite, and there was no testimony that he used

sexual or foul language.            Bennett denies making any such

invitations.

     Plaintiff    described     two       additional      encounters    with

Bennett that occurred during this same time period.                  During

the first of these encounters, Bennett allegedly entered

the cafeteria while it was closed, and approached plaintiff

from behind.      Plaintiff testified that “I was facing the

opposite way.     He came up and just grabbed me and turned me

around and stuck his tongue in my mouth.”                    After “a few

days,”   plaintiff      allegedly    had    a    second    encounter    with

Bennett in the closed cafeteria.                According to plaintiff,

Bennett again grabbed her from behind, attempted to stick

his tongue in her mouth, and stated, “Come on, I know you

want it.      Isn’t there somewhere we can go and have sex?”

Plaintiff     refused    this   advance,        and   Bennett    left    the

(…continued)
September 1998.     However, in her deposition, plaintiff
testified that the incident could have taken place in late
November, early December 1998, because she “seem[ed] to
remember it being Thanksgiving . . . .”


                                     3

cafeteria.       Plaintiff allegedly reported the incidents to

her union steward, but claims that she was advised that if

she   reported     the   incident     to    defendant,    it    would    “turn

around and stab you in the back and you [would] end up

losing your job.”        Plaintiff did not report the incident to

either     defendant     or   AVI   until    the   instant     lawsuit     was

filed.

      In   2000,    plaintiff       was    approached    by    another    Ford

employee, Justine Maldonado,3 who claimed that she had also

been sexually harassed by Bennett.              Specifically, Maldonado

claimed that in January or February 1998, Bennett exposed

himself to her and demanded oral sex in the parking lot of

the Wixom plant.         Bennett also allegedly followed Maldonado

in his car, got out after she had stopped at a floral shop,

and reached into her car and tugged on her blouse.                          In

late-October 1998, Maldonado told Joe Howard, her uncle and

a production manager at Wixom, about the incidents.4                    During

“the last couple days” in October, Maldonado told David

Ferris, a former Ford superintendent who was on temporary

      3
       In a separate action by Maldonado, we directed oral
argument on whether to grant Maldonado’s application for
leave to appeal or take other peremptory action permitted
by MCR 7.302(G)(1).   Maldonado v Ford Motor Co, 471 Mich.
940 (2004).
      4
       Howard testified that his conversation with Maldonado
about the alleged harassment did not take place until
October 1999.


                                      4

assignment to her union, about the incidents.                                   Maldonado

testified that she spoke with Ferris just before undergoing

knee surgery on November 2, 1998.                           Ferris testified that

“two       or   three       days”    later,    he     confronted         Bennett      about

Maldonado’s           accusations.           The    next    day,       Ferris    informed

Jerome Rush, Wixom’s director of labor relations, about the

alleged incidents of sexual harassment.                            Ferris testified

that the conversation lasted a minute “at the most.”                                   Rush

allegedly told Ferris that he “need not be involved in

these types of issues” and took no further action.

       Even          after      learning      of    the      Maldonado      incidents,

plaintiff            did    not     come    forward       with     her    allegations.

However,            plaintiff’s       attitude        changed      after        Maldonado

informed         her       in   August      2001    that     Bennett      had     exposed

himself         to    three       teenage    girls.         In   1995,    Bennett      was

convicted of misdemeanor indecent exposure, for exposing

himself         to    three       teenage    girls     on    I-275       while    he   was

driving         a     company       car.      Defendant          was    aware    of    the

incident, because the police determined Bennett’s identity

by tracing the car through Ford.5



       5
       Bennett’s conviction was expunged by the district
court   in  November   2001.     Before   granting summary
disposition   to   defendant,  the   trial   court granted
defendant’s motion to strike all references to the
conviction from the complaint.


                                              5

       After learning about the indecent exposure arrest and

conviction,    plaintiff      filed      the     instant    lawsuit    in

September   2001.      Plaintiff      claimed    that    defendant:   (1)

negligently retained Bennett, whom it knew had a propensity

to sexually harass women; and (2) breached its obligation

under the CRA to prevent Bennett from sexually harassing

her.

       The trial court granted defendant’s motion for summary

disposition.    First, the trial court found that there was

no evidence that defendant knew of Bennett’s propensity to

sexually    harass   women    in   the    workplace.          Maldonado’s

complaints to her uncle and friend were not sufficient to

give    defendant    notice   of   Bennett’s       sexually     harassing

behavior and the 1995 conviction alone is insufficient to

establish that propensity.         Thus, defendant could not be

held liable under the negligent retention theory.                 Second,

the trial court found that plaintiff as a nonemployee could

not hold defendant liable under the CRA.                However, even if

defendant were potentially liable under the CRA, it could

not be held liable under these circumstances, because its

higher management was never made aware of the allegedly

sexually harassing behavior.            In an unpublished opinion,

the Court of Appeals affirmed in part and reversed in part

the judgment of the trial court.               Unpublished opinion per


                                   6

curiam    of   the    Court    of    Appeals,           issued     April    22,    2004

(Docket    No.    243764).          The    Court        of   Appeals       held    that

defendant’s knowledge of the indecent exposure arrest and

Maldonado’s allegations created a genuine issue of material

fact    whether      defendant      “knew       or      should     have    known    of

Bennett’s      sexually       derogatory            behavior       toward     female

employees.”       However, the Court of Appeals also applied the

“economic reality test,” Ashker v Ford Motor Co, 245 Mich

App 9, 14; 627 NW2d 1 (2001), and held that defendant was

not    plaintiff’s     employer.           As       a   result,     the    Court     of

Appeals concluded that plaintiff could not maintain a CRA

complaint against an entity that is not her employer.                             This

Court granted defendant’s application for leave to appeal,

as well as plaintiff’s application for leave to file a

cross-appeal.        471 Mich. 937 (2004).

                          II. STANDARD         OF   REVIEW

       We review de novo the grant or denial of a motion for

summary disposition.          Kreiner v Fischer, 471 Mich. 109, 129;

683 NW2d 611 (2004).          A motion under MCR 2.116(C)(10) tests

the factual support of a plaintiff’s claim.                          Spiek v Dep’t

of Transportation, 456 Mich. 331, 337; 572 NW2d 201 (1998).

Summary    disposition        is    only       permitted      if    the    evidence,

while viewed in a light most favorable to the plaintiff,

fails to establish a claim as a matter of law.                         Wilkinson v


                                          7

Lee, 463 Mich. 388, 391; 617 NW2d 305 (2000).                       We review de

novo the questions whether the CRA displaces a common-law

claim for negligent retention based upon sexual harassment

in the workplace and whether an employer can be held liable

under the CRA for sexual harassment against a nonemployee

because they are questions of law.                   Morales v Auto-Owners

Ins Co (After Remand), 469 Mich. 487, 490; 672 NW2d 849

(2003).

                                III. ANALYSIS

      The issue in this case is not whether Bennett has

engaged in reprehensible conduct either inside or outside

the   workplace.        Rather,     the        issues     are:     (1)    whether

defendant negligently retained Bennett as a supervisor as

of the time Bennett allegedly sexually harassed plaintiff,

despite the fact that it knew or should have known of his

propensity    to     sexually     harass       women;       and    (2)    whether

defendant    is    responsible     under       the    CRA    for    failing     to

prevent     sexual     harassment         of     plaintiff         even    though

plaintiff was not a direct employee of defendant.

                       A. NEGLIGENT RETENTION CLAIM

      Plaintiff’s first theory is that defendant negligently

retained    Bennett    as   a   supervisor        after     learning      of   his

propensity    to     sexually    harass        women.        In    general,     an

employer is not responsible for an intentional tort in the


                                     8

workplace         committed    by    its    employee       acting       outside   the

scope of employment.            Martin v Jones, 302 Mich. 355, 358; 4

NW2d       686    (1942).      However,          this    Court    has     previously

recognized an exception to this general rule of liability

when       the    employer    “‘knew       or    should    have    known     of   his

employee’s          propensities       and        criminal        record      before

commission         of    an   intentional         tort    by     [that]    employee

. . . .’”         Hersh v Kentfield Builders, Inc, 385 Mich. 410,

412; 189 NW2d 286 (1971) (citation omitted).                              Plaintiff

argues      that    defendant       knew    of    Bennett’s      “propensity”      to

engage       in    sexually    harassing         behavior      because     of:    (1)

Bennett’s         1995    indecent     exposure          conviction;       and    (2)

Maldonado’s complaints to defendant’s supervisor (Howard)

and    labor        relations       representative          (Rush)        concerning

Bennett’s harassment.               Plaintiff concludes that defendant

breached its duty of reasonable care by retaining Bennett

despite its knowledge of his previous actions.                            The Court

of Appeals held that whether defendant “knew or should have

known” of Bennett’s propensities was a question of fact for

the jury.6


       6
       Defendant argues that the Court of Appeals improperly
allowed the jury to resolve the issue of whether defendant
had a duty towards plaintiff. We agree that whether a duty
exists to a particular plaintiff is a question for the
court.   Williams v Cunningham Drug Stores, Inc, 429 Mich.
495, 500-501; 418 NW2d 381 (1988).     An employer’s duty is
                                                (continued…)

                                           9

      However, in those cases in which we have held that an

employer can be held liable on the basis of its knowledge

of    an   employee’s   propensities,        the     underlying    conduct

comprised the common-law tort of assault.               See Hersh, supra

at 412; Bradley v Stevens, 329 Mich. 556, 563; 46 NW2d 382

(1951).     In the instant case, however, the entire premise

for    plaintiff’s      negligent         retention     claim     is     the

statutorily    based    tort   of    sexual        harassment.         Before

passage of the CRA, Michigan did not provide a common-law

remedy for workplace discrimination.                Pompey v Gen Motors

Corp, 385 Mich. 537, 552; 189 NW2d 243 (1971).                Plaintiff’s

protections     against     being     sexually        harassed     in    the

workplace    are   wholly   creatures       of   statute.        “‘Where   a

statute gives new rights and prescribes new remedies, such

remedies must be strictly pursued; and a party seeking a

remedy under the act is confined to the remedy conferred

(…continued)
to exercise reasonable care in selecting and retaining its
employees.   However, it is the province of the jury to
determine whether an employer has breached that duty by
retaining the employee in question. In order for the jury
to determine whether an employer has breached this duty, it
must first determine whether the employer “knew or should
have known” that its employee had a propensity to engage in
the conduct that caused the injury to the plaintiff.     The
propensity at issue in the instant case is an alleged
propensity to sexually harass women.     Because plaintiff’s
exclusive remedy for a claim based on sexual harassment is
the CRA, there is no question of fact for the jury and,
therefore, summary disposition was appropriate.



                                    10

thereby and to that only.’”            Monroe Beverage Co, Inc v

Stroh Brewery Co, 454 Mich. 41, 45; 559 NW2d 297 (1997),

quoting Lafayette Transfer & Storage Co v Pub Utilities

Comm, 287 Mich. 488, 491; 283 N.W. 659 (1939).         Here, the CRA

provides the right to be free from sexual harassment, MCL

37.2103(i), and accords an aggrieved worker the remedy of

“a   civil   action   for   appropriate    injunctive   relief   or

damages, or both.”      MCL 37.2801(1).       Plaintiff’s remedy,

then, for any act of sexual harassment is limited to those

provided by the CRA.        Accordingly, there is no common-law

claim for negligent retention in the context of workplace

sexual harassment.7

     Plaintiff invokes MCL 37.2803, which states that the

CRA “shall not be construed to diminish the right of a

person to direct or immediate legal or equitable remedies

in the courts of this state.”           However, contrary to the

dissent’s theory, post at 7, this statutory language does

not allow a worker to bring a CRA claim under the guise of

     7
       We note defendant’s assertion that the Hersh rule is
contrary to public policy concerning the rehabilitation of
first-time offenders.      According to defendant, Hersh
encourages employers to refuse to hire anyone who was ever
convicted of even a misdemeanor, for fear that they might
later be held liable for any conduct by the employee that
somehow   could  be   linked,   after   the  fact,  to  the
circumstances of that crime.         Because we hold that
plaintiff’s negligent retention claim cannot be maintained,
there is no need at this time to reach defendant’s public
policy argument.


                                 11

a negligent retention claim.              Rather, this provision simply

allows a worker to bring suit under any legal theory that

existed before the passage of the CRA.                     Thus, a worker

would not be barred by the CRA from bringing a common-law

negligent retention claim, as long as the premise for that

claim is a tort that existed before passage of civil rights

legislation.8

      Therefore,       because    the     CRA   provides    the    exclusive

remedy for a claim based on sexual harassment, plaintiff

has failed to establish a claim of negligent retention,9 and

no   inquiry    into    whether    defendant      possessed       sufficient

notice that Bennett was engaged in sexual harassment is

necessary.

                         B. CIVIL RIGHTS ACT CLAIM

      Plaintiff’s second theory is that defendant failed to

prevent sexual harassment in the workplace.                MCL 37.2202(1)

states in pertinent part:


      8
        For example, if an employee had a history of
committing simple assault, and the employer knew or should
have known of that history, then a third party who was
assaulted by the employee might be able to hold the
employer liable under a negligent retention theory premised
on simple assault.
      9
       Both the dissent and the concurrence/dissent argue
that plaintiff’s negligent retention claim “implicates
other torts such as assault and battery.”     Post at 3.
While that may be, plaintiff premised her claim on sexual
harassment, not assault or battery.


                                        12

          An employer      shall       not    do   any   of   the
     following:

          (a) Fail or refuse to hire or recruit,
     discharge, or otherwise discriminate against an
     individual    with   respect    to   employment,
     compensation, or a term, condition, or privilege
     of employment, because of religion, race, color,
     national origin, age, sex, height, weight, or
     marital status.

          (b)   Limit,  segregate,   or   classify  an
     employee or applicant for employment in a way
     that deprives or tends to deprive the employee or
     applicant   of  an  employment   opportunity,  or
     otherwise adversely affects the status of an
     employee or applicant because of religion, race,
     color, national origin, age, sex, height, weight,
     or marital status.

          (c)   Segregate,   classify,  or   otherwise
     discriminate against a person on the basis of sex
     with respect to a term, condition, or privilege
     of employment, including, but not limited to, a
     benefit plan or system.

     Discrimination      based     on        sex   includes    sexual

harassment.   MCL 37.2103(i).          The statute defines sexual

harassment as follows:

          Sexual harassment means unwelcome sexual
     advances, requests for sexual favors, and other
     verbal or physical conduct or communication of a
     sexual nature under the following conditions:

          (i)    Submission  to   the    conduct    or
     communication is made a term or condition either
     explicitly or implicitly to obtain employment,
     public   accommodations  or   public    services,
     education, or housing.

          (ii)    Submission to or rejection of the
     conduct or communication by an individual is used
     as   a   factor   in   decisions   affecting  the
     individual’s employment, public accommodations or
     public services, education, or housing.


                                 13

          (iii)   The conduct or communication has the
     purpose or effect of substantially interfering
     with    an    individual’s    employment,    public
     accommodations or public services, education, or
     housing, or creating an intimidating, hostile, or
     offensive   employment,    public   accommodations,
     public    services,   educational,     or   housing
     environment. [MCL 37.2103(i).]

     Plaintiff         claims       that        CRA    forbids          any   entity

classified as an employer from discriminating against any

individual, including nonemployees.                    Therefore, because the

actions    of       defendant’s          employee      allegedly         created   a

sexually hostile work environment, defendant can be held

liable under the CRA.           Defendant, on the other hand, argues

that an employer can only be held liable for discrimination

against    a        nonemployee          if     some     form      of    employment

relationship exists between the parties.                           Both the trial

court and the Court of Appeals held that plaintiff was

required       to      prove        at        least      a      “quasi-employment

relationship”        before     a    claim       under       the   CRA    could    be

maintained.         We conclude that, unless an individual can

establish a genuine issue of material fact that an employer

affected or controlled the terms, conditions, or privileges

of his or her employment, a nonemployee may not bring a

claim under the CRA.

     Fundamental canons of statutory interpretation require

us to discern and give effect to the Legislature’s intent

as expressed by the language of its statutes.                            DiBenedetto

                                          14

v West Shore Hosp, 461 Mich. 394, 402; 605 NW2d 300 (2000).

If the language is unambiguous, as is generally the case,

Klapp v United Ins Group Agency, Inc, 468 Mich. 459; 663

NW2d 447 (2003), “we presume that the Legislature intended

the     meaning       clearly           expressed—no      further         judicial

construction is required or permitted, and the statute must

be enforced as written.”             DiBenedetto, supra at 402.

       MCL 37.2201(a) defines an “employer” for purposes of

the CRA as “a person who has 1 or more employees, and

includes    an    agent      of    that      person.”      As    recognized      by

plaintiff, the language of the statute does not otherwise

narrow the scope of who may be considered an employer.

Thus, MCL 37.2202 forbids any employer from engaging in

acts of discrimination that are prohibited by the CRA.                          MCL

37.2202 does not state that an employer is only forbidden

from   engaging       in    such    acts      against    its    own    employees.

Indeed,    the    CRA      appears      to    clearly    envision      claims    by

nonemployees for the failure or refusal to hire or recruit,

MCL     37.2202(1)(a);            the        improper    classification          of

applicants       by   a    status       prohibited      under    the   CRA,     MCL

37.2202(1)(b);        and     the        discrimination         against    former

employees by operation of a benefit plan or system, MCL

37.2202(1)(c).          Accordingly, to limit the availability of

relief under the CRA to those suits brought by an employee


                                          15

against his or her employer is not consistent with the

statute.

        However, the language of the statute is also clear in

requiring      some     form      of       nexus    or    connection       between     the

employer and the status of the nonemployee.                                MCL 37.2202

forbids an employer from using a classification protected

by the CRA: to “discriminate against an individual with

respect     to    .    .    .     a    term,       condition,     or     privilege       of

employment,"          MCL    37.2202(1)(a);           to    “deprive       the   .   .   .

applicant of an employment opportunity,” MCL 37.2202(1)(b);

or to “discriminate against a person . . . with respect to

a   term,      condition,             or    privilege       of    employment,”         MCL

37.2202(1)(c).          In other words, an employer is liable under

the CRA when it utilizes a prohibited characteristic in

order     to     adversely        affect       or     control       an    individual’s

employment       or    potential           employment.           Thus,     the   key     to

liability under the CRA is not simply the status of an

individual        as        an     “employee”;            rather,        liability       is

contingent       upon       the   employer’s          affecting      or    controlling

that individual’s work status.                           Accordingly, an employer

can be held liable under the CRA for discriminatory acts

against a nonemployee if the nonemployee can demonstrate




                                              16

that    the   employer   affected     or   controlled   the    terms,

conditions, or privileges of the nonemployee’s employment.10

       In Chiles v Machine Shop, Inc, 238 Mich. App. 462; 606

NW2d 398 (1999), the Court of Appeals came to the same

conclusion    while   interpreting     similar   language     in   the

Persons with Disabilities Civil Rights Act (PWDCRA), MCL

37.1202.11    In Chiles, an employee injured his back on the


       10
        For example, a secretary who works for a temporary
employment agency might not be an “employee” at the office
where she is sent to fill in.     However, there is little
question that the employer at that office would dictate the
terms, conditions, or privileges of her employment with the
temporary employment agency, at least during the pendency
of her temporary employment.
       11
        This provision of the PWDCRA is identical in all
relevant respects to the CRA.   MCL 37.1202(1) states in
relevant part:

            Except as otherwise required by federal law,
       an employer shall not:

            (a) Fail or refuse to hire, recruit, or
       promote an individual because of a disability or
       genetic information that is unrelated to the
       individual’s ability to perform the duties of a
       particular job or position.

            (b) Discharge or otherwise discriminate
       against    an   individual   with    respect   to
       compensation   or   the  terms,   conditions,  or
       privileges of employment, because of a disability
       or genetic information that is unrelated to the
       individual’s ability to perform the duties of a
       particular job or position.

            (c)   Limit,  segregate,  or  classify   an
       employee or applicant for employment in a way
       which deprives or tends to deprive an individual
                                                (continued…)

                                17

job and filed for worker’s compensation benefits.                 After he

was laid off, the employee brought suit under the PWDCRA.

The “employer,” who laid off the plaintiff, argued that it

was not liable under the PWDCRA because the employee was

technically    employed    by   a    separate,     though   affiliated,

company.   The Court in Chiles noted that the PWDCRA

     addresses the conduct of an “employer” who takes
     adverse employment action against an “individual”
     because of a handicap that is unrelated to the
     individual’s ability to perform the duties of a
     particular    job.    MCL     37.1202(1)(a);  MSA
     3.550(202)(1)(a).   The act does not limit the
     definition of “employer” to the plaintiff's
     employer but, instead, simply defines it as a
     “person who has 1 or more employees.” MCL
     37.1201(b); MSA 3.550(201)(b). [Chiles, supra at
     468 (emphasis supplied).][12]

     Thus,    liability   under     the   PWDCRA   “does    not    require

that an employment relationship exist,” but it does require

that the employer defendant “have the authority to affect a

plaintiff’s employment or potential employment.”                   Id. at

468-469.      However,    the   authority    to    affect   a     worker’s

employment alone is not sufficient to impose liability upon

(…continued)
     of    employment  opportunities   or   otherwise
     adversely affects the status of an employee
     because of a disability or genetic information
     that is unrelated to the individual’s ability to
     perform the duties of a particular job or
     position.
     12
        The definition of an employer is essentially the
same under the CRA. MCL 37.2201(1)(a).



                                    18

an employer defendant.13                 Rather, in order to be liable

under the PWDCRA, the employer defendant must also “take[]

adverse employment action” against the worker plaintiff.

Accordingly, under Chiles, the employer defendant must (1)

have    “the      ability       to    affect     adversely     the    terms    and

conditions        of    an   individual’s         employment     or    potential

employment,” id. at 468; and (2) “take[] adverse employment

action against an ‘individual’ because of a handicap that

is unrelated to the individual’s ability to perform the

duties of a particular job . . ., e.g., discriminatorily

refusing to hire an applicant on account of a disability,”

id. at 468, quoting MCL 37.1202(1)(a).                   In other words, the

more precise articulation of the Chiles rule is that the

employer defendant must, in fact, use such authority by

“tak[ing] adverse employment action against an individual”

in violation of the PWDCRA.                 Thus, to be liable under the

PWDCRA,     the    employer          defendant   must    actually     affect    or

control     the        terms,    conditions,        or   privileges      of     an

individual’s employment.                The Court of Appeals in Chiles

determined that the employer defendant directly supervised


       13
         Thus,   contrary   to  the   concurrence\dissent’s
position, the fact that plaintiff produced some evidence
that defendant had the ability to “affect or control a
term, condition, or privilege of plaintiff’s employment,”
post at 2, is not sufficient to present a genuine issue of
material fact for the jury.


                                          19

the employee, controlled what tasks he worked at, and had

the ability to fire or discipline the employee.                       Further,

the employer defendant actually affected the plaintiff’s

employment by laying him off.                   As a result, the Court of

Appeals       determined    that    the        parties’    relationship      fell

within       the    scope   of     the    PWDCRA      and,     therefore,     the

plaintiff could maintain an action under the PWDCRA.

       We hold that a worker is entitled to bring an action

against a nonemployer defendant if the worker can establish

that        the    defendant     affected        or     controlled   a      term,

condition, or privilege of the worker’s employment.                        In the

instant       case,    plaintiff     has       failed     to   establish     that

defendant affected or controlled the terms, conditions, or

privileges of her employment.14                 Plaintiff was hired, paid,


       14
        The dissent argues that, because defendant had the
authority to control Bennett and Bennett affected a
condition of plaintiff’s employment, it follows that
defendant itself “affect[ed] a condition of plaintiff’s
employment.”    Post at 6.    Based on this reasoning, an
employer would apparently always be liable for its agent’s
creation of a sexually hostile work environment. However,
we have held that such imposition of vicarious liability is
proper only in sexual discrimination cases in which the
employer’s agent has used his or her authority to alter the
terms and conditions of employment.     Chambers v Trettco,
Inc, 463 Mich. 297, 310; 614 NW2d 910 (2000), citing
Champion v Nation Wide Security, Inc, 450 Mich. 702, 708-
709; 545 NW2d 596 (1996).       We have declined to treat
sexually hostile work environment cases in the same manner,
noting that “strict imposition of vicarious liability on an
employer ‘is illogical in a pure hostile environment
setting’   because,  generally,   in  such   a  case,   ‘the
                                                (continued…)

                                         20

and subject to discipline by AVI.               AVI placed plaintiff in

the Wixom plant and had the sole authority to move her to

different cafeterias or even to another plant.                       Plaintiff

has     failed    to    demonstrate      that     defendant       affected     or

controlled       whether       she    was    hired,     her       benefits     of

employment, or where she was assigned to work.                           Further,

although the cafeterias were located in the Wixom plant,

they were operated solely by AVI, and were off-limits to

defendant’s employees except during break-times.

      We conclude that plaintiff failed to raise a genuine

issue     of     material      fact    that     defendant         affected     or

controlled       a     term,    condition,      or     privilege         of   her

employment.          Accordingly,      plaintiff      may   not    maintain     a

cause of action under the CRA against this defendant, and,

again,     no     inquiry      into     whether       defendant      possessed

sufficient       notice     that     Bennett    was    engaged      in     sexual

harassment is necessary.




(…continued)
supervisor acts outside ‘the scope of actual or apparent
authority   to  hire,   fire,  discipline,   or  promote.’”
Chambers, supra at 311, quoting Radtke v Everett, 442 Mich.
368, 396 n 46; 501 NW2d 155 (1993).    We again decline to
strictly impose vicarious liability in sexually hostile
work environment cases, absent an awareness by the employer
of the offensive conduct.


                                       21

                              IV. CONCLUSION

     We conclude that plaintiff has failed to establish a

genuine issue of material fact that defendant affected or

controlled    the    terms,   conditions,      or    privileges     of   her

employment and, therefore, she cannot bring a claim against

defendant    under   the   CRA.     Further,        we   conclude   that   a

common-law claim for negligent retention cannot be premised

upon workplace sexual harassment.              Accordingly, we affirm

the judgment of the Court of Appeals that plaintiff has

failed to establish that she may bring a claim under the

CRA against this defendant, we reverse the judgment of the

Court of Appeals that plaintiff has an actionable claim for

negligent retention, and reinstate the trial court’s order

of judgment in favor of defendant.

                                     Stephen J. Markman
                                     Clifford W. Taylor
                                     Maura D. Corrigan
                                     Robert P. Young, Jr.




                                   22

                       S T A T E     O F       M I C H I G A N 


                                   SUPREME COURT 



MILISSA MCCLEMENTS,

       Plaintiff-Appellee/Cross-Appellant,

v                                                                        No. 126276

FORD MOTOR COMPANY,

     Defendant-Appellant/Cross-Appellee.
_______________________________

WEAVER, J. (concurring in part and dissenting in part).

        I concur in the majority’s holding that a worker may

bring a claim against a nonemployer defendant under the

Civil      Rights      Act1   if   the    worker      can    establish    that   the

nonemployer         defendant       affected         or     controlled    a   term,

condition, or privilege of the worker’s employment.                              Ante

at 20.       But I dissent from the majority’s conclusion that

plaintiff failed to present a genuine issue of material

fact       that     defendant      affected          or     controlled    a   term,

condition,        or    privilege        of    plaintiff’s      employment.       As

noted       by    the     majority,           when   plaintiff     reported      the

incidents to her union steward, she stated that she was

advised that if she reported the incidents to defendant,

defendant would “turn around and stab you in the back and

       1
           MCL 37.2101 et seq.
you [would] end up losing your job.”                       Ante at 4.        While

this       statement    standing      alone        would    probably     not     be

sufficient to establish that defendant did, in fact, affect

or control a term, condition, or privilege of plaintiff’s

employment, it does raise a question whether defendant had

that ability.           Therefore, I would allow the parties to

present evidence on this issue and let the question go to

the jury.

       I    also   dissent   from     the    majority’s         conclusion     that

plaintiff may not pursue a common-law claim for negligent

retention.         As noted by the majority, MCL 37.2803 provides

that “[t]his act shall not be construed to diminish the

right of a person to direct or immediate legal or equitable

remedies in the courts of this state.”                          As explained in

Hersh v Kentfield Builders, Inc, 385 Mich. 410, 412; 189

NW2d 286 (1971), under the common-law claim of negligent

retention,         an   employer      may     be     held       liable   for    an

intentional tort committed by one of its employees if the

employer      “‘knew    or   should    have    known       of    his   employee’s

propensities and criminal record before commission of an

intentional tort . . . .’”            (Citation omitted.)

       The majority asserts that plaintiff may not pursue a

common-law negligent retention claim because the claim is

premised entirely on “the statutorily based tort of sexual


                                        2

harassment.”     Ante at 10 (emphasis deleted).               I disagree.

Plaintiff’s     negligent     retention     claim     is     not    premised

solely     on   “the    statutorily       based     tort       of     sexual

harassment,”    but    also    implicates     other        torts    such   as

assault and battery.          Therefore, I would allow plaintiff

the opportunity to establish her negligent retention claim

and let the jury determine whether she has successfully

done so.

                                   Elizabeth A. Weaver




                                   3

                 S T A T E     O F   M I C H I G A N 


                             SUPREME COURT 



MILISSA MCCLEMENTS,

       Plaintiff-Appellee,

v                                                          No. 126276

FORD MOTOR COMPANY,

     Defendant-Appellant/Cross-Appellee.
_______________________________

CAVANAGH, J. (dissenting).

       I believe there is ample evidence for a jury to decide

the issue of whether defendant had adequate notice that one

of its supervisors, Daniel Bennett, had the propensity to

sexually harass and assault women and was indeed doing so.

Accordingly,     because       plaintiff       presented   sufficient

evidence of notice, a jury should be allowed to determine

plaintiff’s claims against defendant for sexual harassment

under the Civil Rights Act (CRA), MCL 37.2101 et seq., and

negligent    retention.       Therefore,   I    respectfully   dissent

from the majority’s decision dismissing all of plaintiff’s

claims.

    I. THERE IS SUFFICIENT EVIDENCE THAT DEFENDANT HAD NOTICE 

    OF BENNETT’S PROPENSITY FOR SEXUAL HARASSMENT AND ASSAULT 

    AND ALLEGATIONS THAT HE WAS INDEED SEXUALLY HARASSING AND 

                ASSAULTING WOMEN IN THE WORKPLACE 

      Plaintiff presented sufficient evidence that defendant

had   adequate      notice     of    Bennett’s       propensity       to   sexually

harass      and    assault    women     and    the    pervasiveness          of   the

existing sexual harassment perpetrated by Bennett.                         Bennett

was one of defendant’s supervisors.                        In 1995, defendant

learned that Bennett had exposed himself to three teenage

girls while driving one of defendant’s vehicles.                           Bennett

was   convicted       of     indecent    exposure.1          While     the    facts

related to this conviction alone may not be enough to put

defendant on notice, defendant received other information

that Bennett was sexually harassing women.

      In late October 1998, Justine Maldonado, another of

defendant’s        employees,       reported    to    a    production      manager

that Bennett was sexually harassing her.2                        Maldonado also

told another of defendant’s employees, David Ferris, about

the       sexual    harassment.           Ferris          told    Jerome      Rush,

defendant’s        director     of    labor     relations        at   defendant’s

Wixom plant.

      Maldonado’s complaint was not the first complaint of

this nature against Bennett.                   As detailed in Elezovic v

Ford Motor Co, 472 Mich. 408, 433, 442-444; 697 NW2d 851


      1
          This conviction was later expunged.
      2
          The production manager was also Maldonado’s uncle.



                                         2

(2005) (Cavanagh, J., concurring in part and dissenting in

part;        Weaver,       J.,    concurring      in     part   and   dissenting     in

part), defendant also had notice in October 1998 that Lula

Elezovic           had   stated    that     Bennett      sexually     harassed     her.

This        information      was    shared        with   the    director    of   labor

relations–the same director of labor relations who learned

of Maldonado’s complaints.                     Further, other coworkers had

also discussed sexual harassment involving Bennett with the

director of labor relations.3

        An employer can only avoid liability if it adequately

investigates a claim of sexual harassment and takes prompt

and appropriate remedial action.                          Radtke v Everett, 442
Mich. 368,    396;    501    NW2d   155      (1993).       Managers    and    the

director of labor relations knew of claims that Bennett was

sexually           harassing       women.          These     claims,    along      with

knowledge that Bennett had exposed himself to three teenage

girls, are sufficient evidence to allow a jury to determine

whether, under the totality of the circumstances, defendant

adequately investigated these claims and took appropriate

        3
       Interestingly, in yet another case involving Bennett,
Perez v Ford Motor Co, unpublished opinion per curiam of
the Court of Appeals, issued March 10, 2005 (Docket No.
249737), slip op at 3, the Court of Appeals notes,
“Defendant admits that the proper procedure for reporting a
sexual harassment claim was to report to the labor
relations department or a UAW committeeperson.”    (Emphasis
added.)



                                             3

remedial action.        See Chambers v Trettco, Inc, 463 Mich.
297, 312, 318-319; 614 NW2d 910 (2000).

II. PLAINTIFF CAN BRING A CLAIM AGAINST DEFENDANT UNDER THE
                            CRA

     The CRA, in MCL 37.2201(a), defines “[e]mployer” as “a

person who has 1 or more employees, and includes an agent

of   that    person.”      An   employer    is   prohibited    from

discriminating against an individual by doing any of the

following:

          (a) Fail or refuse to hire or recruit,
     discharge, or otherwise discriminate against an
     individual    with   respect    to   employment,
     compensation, or a term, condition, or privilege
     of employment, because of religion, race, color,
     national origin, age, sex, height, weight, or
     marital status.

          (b)   Limit,  segregate,   or   classify  an
     employee or applicant for employment in a way
     that deprives or tends to deprive the employee or
     applicant   of  an  employment   opportunity,  or
     otherwise adversely affects the status of an
     employee or applicant because of religion, race,
     color, national origin, age, sex, height, weight,
     or marital status.

          (c)   Segregate,   classify,  or   otherwise
     discriminate against a person on the basis of sex
     with respect to a term, condition, or privilege
     of employment, including, but not limited to, a
     benefit plan or system. [MCL 37.2202(1).]

     “Discrimination      because     of   sex   includes     sexual

harassment.”   MCL 37.2103(i).

          Sexual harassment means unwelcome sexual
     advances, requests for sexual favors, and other
     verbal or physical conduct or communication of a
     sexual nature under the following conditions:


                                 4

                                           * * * 


             (iii) The conduct or communication has the
        purpose or effect of substantially interfering
        with    an    individual’s    employment,    public
        accommodations or public services, education, or
        housing, or creating an intimidating, hostile, or
        offensive   employment,    public   accommodations,
        public    services,   educational,     or   housing
        environment. [MCL 37.2103(i)(iii).]

        The       majority   acknowledges         that    the       CRA    allows     for

claims        by     nonemployees,       but     the     majority         states    that

“unless       an     individual    can    establish        a    genuine      issue     of

material fact that an employer affected or controlled the

terms, conditions, or privileges of his or her employment,

a nonemployee may not bring a claim under the CRA.”                                  Ante

at 14.        According to the majority, plaintiff cannot bring a

claim    against         defendant      because    “[p]laintiff            was     hired,

paid, and subject to discipline by AVI [Food Systems].                               AVI

placed    plaintiff          in   the    Wixom    plant        and    had    the     sole

authority to move her to different cafeterias or even to

another plant.”           Ante at 20-21.          The majority’s application

of the statute in this case ignores the specific language

of the statute.

        MCL        37.2202(1)(a)     states       that    an        employer       cannot

“otherwise discriminate against an individual with respect

to   .        .      .   a    term,      condition,            or     privilege        of

employment. . . .”                   Discrimination             includes           sexual




                                           5

harassment.          MCL 37.2103(i).            Sexual harassment includes

creating a sexually hostile or offensive work environment,

MCL 37.2103(i)(iii), and this is exactly what defendant,

through its supervisor Bennett, allegedly did to plaintiff.

        Defendant’s supervisor, Bennett, did not merely have

the     ability      or     authority      to       affect      a     condition     of

plaintiff’s       employment,        he        allegedly        did    so     because

plaintiff     alleged       Bennett’s          conduct      created     a    sexually

hostile       work        environment          at    plaintiff’s            workplace.

Notably, defendant was the only one who had the authority

to control Bennett and, therefore, affect a condition of

plaintiff’s        employment.             The        CRA     prohibits         sexual

harassment by an employer or an employer’s agent.                              Bennett

was defendant’s agent when he allegedly sexually harassed

plaintiff.        Therefore, plaintiff can bring a claim against

defendant for sexual harassment under the CRA.4

      III. PLAINTIFF CAN BRING A CLAIM AGAINST DEFENDANT FOR 

                        NEGLIGENT RETENTION 


        MCL   37.2803       states   that           the   CRA       “shall    not   be

construed to diminish the right of a person to direct or


        4
        Contrary to the majority’s presentation of the
dissent’s position, see ante at 20 n 14, defendant would be
liable only if it had notice and did not adequately
investigate the claim and take prompt and appropriate
remedial measures, just as in all other hostile work
environment sexual harassment cases.



                                          6

immediate legal or equitable remedies in the courts of this

state.”      When a statute provides a remedy for enforcement

of a common-law right, it is cumulative and not exclusive.

Pompey v Gen Motors Corp, 385 Mich. 537, 552-553; 189 NW2d

243   (1971).        The      passage        of     the       CRA   did   not    abolish

plaintiff’s        right     to    bring       a    negligent       retention     claim

against defendant.

       As stated by plaintiff’s counsel during oral argument,

Bennett’s conduct, while indeed sexual harassment, was also

“classic      assault        and       battery,         [a]     common    law     tort.”

Plaintiff’s       complaint        also      alleged       that     Bennett     posed   a

“known danger to women” and “sexually assaulted” plaintiff.

Plaintiff’s claim that Bennett grabbed her and tried to put

his tongue in her mouth, as well as Maldonado’s claims that

Bennett      assaulted       her       and   exposed          himself     to    her   and

Elezovic’s        claims     that      Bennett          assaulted    her,      certainly

qualify as assaultive behavior.                         See, e.g., Radtke, supra

at    395    (sexual       assault       can       be    sexual     harassment        that

creates a hostile work environment).

       Plaintiff       has        presented         sufficient        evidence        that

defendant     was    aware        of    Bennett’s         propensity      to    sexually

harass      and   assault     women       and      that       defendant    negligently

retained Bennett in light of this information.                            See Hersh v

Kentfield Builders, Inc, 385 Mich. 410, 412, 415; 189 NW2d


                                             7

286    (1971).       Accordingly,   I     believe    that    plaintiff      can

present a claim for common-law negligent retention to a

jury, and the jury should decide whether defendant acted

reasonably.

                               IV. CONCLUSION

       I believe that plaintiff presented sufficient evidence

that defendant had adequate notice of Bennett’s propensity

to sexually harass and assault women and that Bennett was

indeed doing so in the workplace.               It is then a question

for    the    jury   whether   defendant’s    subsequent          conduct   was

reasonable under the circumstances.                 Accordingly, I would

reverse the decision of the Court of Appeals in part and

allow plaintiff to proceed on her claim under the CRA.                       I

would also affirm the decision of the Court of Appeals in

part    and    allow   plaintiff    to    proceed     on    her    claim    for

negligent retention.

                                        Michael F. Cavanagh
                                        Marilyn Kelly




                                     8